 


109 HR 1081 IH: Osteoporosis Education and Prevention Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1081 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Ms. Berkley (for herself, Ms. Bordallo, Mrs. Christensen, Mr. McNulty, Mr. Payne, Mr. Rangel, Ms. Schakowsky, Mr. Waxman, Mr. Hinchey, Mr. Abercrombie, Mr. Wexler, Mr. Owens, Mr. Jefferson, Mr. Grijalva, Mr. Burgess, Mr. Allen, and Mr. Cummings) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Older Americans Act of 1965 to provide information and outreach for the prevention of osteoporosis. 
 
 
1.Short titleThis Act may be cited as the Osteoporosis Education and Prevention Act of 2005 .  
2.Findings The Congress finds the following: 
(1)Osteoporosis is a major public health problem affecting 44,000,000 Americans: 10,000,000 who already have the disease and 34,000,000 more who have low bone mass placing them at risk for fractures. 
(2)Although there is currently no cure for osteoporosis, it is preventable in most cases if proper steps are taken to preserve bone mass as an individual ages. 
(3)Osteoporosis is a silent disease that often is not discovered until a fracture occurs. One out of two women and one out of four men over age 50 will have an osteoporosis-related fracture in their lifetimes. 
(4)While both men and women may develop osteoporosis, 80 percent of the individuals who develop the disease are women. Most adult women are not aware of their personal risk factors for osteoporosis. A woman’s risk hip fracture is equal to her combined risk of breast, uterine, and ovarian cancer. 
(5)Osteoporosis is responsible for more than 1,500,000 fractures annually, including over 300,000 hip fractures, approximately 700,000 vertebral fractures, 250,000 wrist fractures, and 300,000 other fractures. 
(6)The estimated nationwide medical costs directly attributable to osteoporosis-related treatment was $17,000,000,000 in 2001—$47,000,000 each day—and the cost is rising. Much of this cost might be avoidable with proper education about prevention, diagnosis, and treatment of osteoporosis. 
3.National public awareness campaign The Secretary of Health and Human Services shall carry out a national campaign to increase awareness and knowledge with respect to osteoporosis. As part of such campaign, the Secretary shall provide public service announcements, in accordance with applicable law and regulations, by developing and placing in telecommunications media announcements intended to encourage at-risk populations to discuss their risks of osteoporosis with their physicians, and to call attention to early warning signs and risks factors based on the best available medical information. 
4.Amendment Section 202 of the Older Americans Act of 1995 (42 U.S.C. 3012) is amended by adding at the end the following: 
 
(g) 
(1)The Assistant Secretary shall carry out an osteoporosis prevention demonstration program by making grants to public and private nonprofit agencies, organizations, and institutions for purposes of— 
(A)determining the best practices for providing information and outreach services (including programs and information, such as forums, seminars, and large-print, easy-to-understand, multilingual literature) relating to prevention, diagnosis, and treatment of osteoporosis; and 
(B)measuring the effectiveness of such program over a 3-year-period, as shown by an increase in the percentages of individuals who have demonstrated expanded awareness and knowledge of osteoporosis (including knowledge of personal risk factors). 
(2)In carrying out such program, the Assistant Secretary shall collaborate with the leading nonprofit health organization, as well as other health entities, with a mission both to promote lifelong bone health nationwide and to provide outreach to State and local governments and communities, for the purpose of determining the best practices for providing bone-health information and outreach services to at-risk populations.
(3)The Assistant Secretary shall include in the annual report required by section 207(a) to be submitted by the Assistant Secretary, a description of the program carried out under paragraph (1) and of the collaboration provided under paragraph (2).. 
 
